DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
1.	Claims 91-112 are pending and currently under consideration for patentability.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on July 25, 2019, July 26, 2019 and November 3, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
However, the information disclosure statement filed July 25, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the foreign patent documents and non-patent literature publications referred to therein have not been considered.
Additionally, applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted. Concise explanations (especially those that point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more is highly relevant to patentability. MPEP § 609.04(a)(111). This statement is in accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), states that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id. at 1888. This case presented a situation where the disclosure was in excess of 700 pages and contained more than fifty references. Id. 1888. The MPEP provides more support for this position. In a subsection entitled "Aids to Compliance With Duty of Disclosure," item thirteen states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant information and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of the most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F.Supp 948 (S.D. Fla. 1972)aff'd479 F.2d 1338 (5th Cir 1974). See also MPEP § 2004.
Therefore, it is recommended that if any information that has been cited by Applicants in the previous disclosure statement is known to be material for patentability as defined by 37 CFR 1.56, Applicant should present a concise statement as to the relevance of that/those particular documents therein cited.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
However, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 11/064,813, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The disclosure of the prior filed application only discloses folds formed upon application of suction to the disclosed flexible overlay. These folds cannot be considered raised portions or ribs, as disclosed in the instant application, because both the raised portions and ribs that act to provide suction assistance are formed in the claimed flexible overlay prior to application of suction. Thus the claimed “plurality of raised portions or ribs disposed on a surface of the liquid impermeable overlay” in the instant application, is not adequately supported or enabled by the prior-filed application.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 91-112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No. 7,909,805. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-67 contain the additional limitations of the overlay collapsing in the approximate direction of the area of the wound to be treated when reduced pressure is supplied to the volume under the flexible overlay in the area of the wound, such collapse causing formation of an approximately hermetic seal between the overlay and the body in the area of the wound, and is thus more specific, in effect making the invention of patented claims 1-67 a "species" of the "generic" invention of instant claims 91-112. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 91-112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,449,509. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-23 contain the additional limitations of the plurality of channels are substantially enclosed and include one or more perforations formed therein along the length thereof, and is thus more specific, in effect making the invention of patented claims 1-23 a "species" of the "generic" invention of instant claims 91-112. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Claims 91-112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,198,801. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-21 contain the additional limitations of at least a portion of the base portion comprising adhesive and the overlay including a continuous wall portion extending from the base portion to the top portion, and is thus more specific, in effect making the invention of patented claims 1-21 a "species" of the "generic" invention of instant claims 91-112. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 91-112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,350,339. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-26 contain the additional limitations of a plurality of flow channels extending in a continuous path from a central portion of the overlay to a portion of the overlay radially outward from the central portion; wherein said plurality of flow channels are formed in a lower surface of the overlay and face the wound in use, and is thus more specific, in effect making the invention of patented claims 1-26 a "species" of the "generic" invention of instant claims 91-112. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 91-112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,363,346. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-20 contain the additional limitations of the vacuum cup including an outer perimeter adapted to attach to the tissue surface when a negative pressure is applied to the vacuum cup, wherein the plurality of ridges are parallel to one another, wherein the outer perimeter, the wall and the top define two or more cavities; and wherein activation of the vacuum source evacuates air out of the vacuum cup such that when the outer perimeter is brought into contact with the tissue surface a negative pressure is generated in the vacuum cup which results in one or both of the deformation and collapse of the wall and results in compression of the tissue surface, and is thus more specific, in effect making the invention of patented claims 1-20 a "species" of the "generic" invention of instant claims 91-112. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Allowable Subject Matter
7.	Claims 91-112 would be considered allowable upon submission of a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the nonstatutory double patenting rejections above.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to independent claims 91 and 103, the closest prior art of record, Taylor (US 1,385,346) and Lockwood et al. (US PGPUB 2002/0065494), fail to reasonably disclose or suggest, alone or in combination, a liquid impermeable overlay comprising a plurality of raised portions or ribs disposed on a surface of the liquid impermeable overlay extending radially outward from a central portion of the cup-shaped portion; and wherein the plurality of raised portions or ribs are configured to face the wound when the overlay is placed over all or a portion of the wound.  Claims 92-102 and 104-112 depend directly or ultimately from claim 91 or claim 103 and are thus also allowable.  

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Argenta (US PGPUB 2001/0029956) discloses a wound treatment employing reduced pressure.
	MacLeod (US 3,315,665) discloses a method and apparatus for therapy of skin tissue.
	Gammons et al. (US 4,149,541) discloses a fluid circulating pad.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781